Atkinson, J.
A will was offered for probate, to which a caveat was filed. The jury returned a verdict setting up the will. A motion for new trial, based upon the general grounds, was overruled. The exception is to this judgment.
1. One ground of caveat set up that the devise of the real estate involved in the will had been adeemed by a sale of the property by the testatrix to her husband. Held, that the court of ordinary was without jurisdiction to try the issue as to ademption, and on appeal to the superior court that court was without jurisdiction to try that issue. Field v. Brantley, 139 Ga. 437 (77 S. E. 559), et seq.
2. The verdict upon the issue of devisavit vel non was supported by evidence, and the judge did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur.

Aldine & Hewitt W. Chambers, for plaintiffs in error.
Howell, Heyman & Bolding, contra.